Case: 20-1131    Document: 37     Page: 1   Filed: 11/20/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  QUEBELL L. MINNS,
                   Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2020-1131
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-1135, Judge Joseph L. Toth.
                 ______________________

                Decided: November 20, 2020
                  ______________________

    MARK RYAN LIPPMAN, The Veterans Law Group,
 Poway, CA, for claimant-appellant.

      ERIC LAUFGRABEN, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; MARTIE ADELMAN, Y. KEN LEE, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
Case: 20-1131    Document: 37     Page: 2    Filed: 11/20/2020




 2                                           MINNS   v. WILKIE



                  ______________________

     Before REYNA, SCHALL, and WALLACH, Circuit Judges.
 WALLACH, Circuit Judge.
     Appellant, Quebell L. Minns, appeals a decision of the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”) affirming a decision of the Board of Veterans’ Ap-
 peals (“Board”) finding that Mr. Minns was capable of sub-
 stantially gainful employment and denying entitlement to
 a total disability rating based on individual unemployabil-
 ity (“TDIU”). Minns v. Wilkie, No. 18-1135, 2019 WL
4741726, at *1–2 (Vet. App. Sept. 30, 2019); see J.A. 10
 (Judgment), 15–32 (2017 Board Decision). We have juris-
 diction pursuant to 38 U.S.C. § 7292(a). We affirm.
                        BACKGROUND
     Mr. Minns served on active duty in the U.S. Air Force
 from 1973 to 1975. J.A. 88; see J.A. 88–90 (2015 Regional
 Office Rating Decision). In 1993, the Department of Veter-
 ans Affairs (“VA”) assigned Mr. Minns a combined disabil-
 ity rating of 10 percent for lumbosacral spine strain with
 degenerative disk disease and associated residuals.
 J.A. 88. Effective in 2000, the VA assigned Mr. Minns a
 combined disability rating of 40 percent, increasing his
 lumbosacral spine rating to 20 percent and assigning 10
 percent each for peripheral neuropathy of the right and left
 lower extremities. J.A. 88–89. Effective in 2013, the VA
 assigned Mr. Minns a combined disability rating of 60 per-
 cent, increasing his lumbosacral spine rating to 40 percent.
 J.A. 88–89.
     Since 2012, Mr. Minns has alleged that he is unable to
 “procure or maintain employment” because of his service-
Case: 20-1131        Document: 37   Page: 3    Filed: 11/20/2020




 MINNS   v. WILKIE                                            3



 related conditions and sought a TDIU. J.A. 93. 1 In 2015
 and 2017, the Board issued decisions denying Mr. Minns
 entitlement to a TDIU. J.A. 16. In the 2017 Board Deci-
 sion, the Board noted consistent record evidence that
 Mr. Minns was capable of performing “sedentary employ-
 ment.” J.A. 29; see J.A. 22 (listing a 2000 VA examination
 that assessed Mr. Minns as “generally capable of perform-
 ing work through the sedentary, light and medium work
 categories”), 23 (listing a 2002 VA assessment that “stated
 [Mr. Minns] was capable of clerical/sedentary activity”), 24
 (listing a 2006 Social Security Administration (“SSA”) as-
 sessment that “determined [Mr. Minns] to be physically ca-
 pable of performing many occupational tasks”), 26
 (recounting Mr. Minns’s statement in a 2011 VA examina-
 tion that he “could walk [one to three] miles”). The Board
 found that “[t]he preponderance of the evidence is against
 a finding that [Mr. Minns]’s service-connected disabilities
 preclude him from obtaining and retaining substantially
 gainful employment” and concluded that the “requirements




     1   The VA may assign a TDIU “where the schedular
 rating is less than total, when the disabled person is, in the
 judgment of the rating agency, unable to secure or follow a
 substantially gainful occupation as a result of service-con-
 nected disabilities[,]” provided that if there is only one ser-
 vice-connected disability, “this disability shall be ratable
 at 60 percent or more, and that, if there are two or more
 disabilities, there shall be at least one disability ratable
 at 40 percent or more, and sufficient additional disability
 to bring the combined rating to 70 percent or more.” 38
 C.F.R. § 4.16(a). VA rating boards may also submit “all
 cases of veterans who are unemployable by reason of ser-
 vice-connected disabilities, but who fail to meet the per-
 centage standards set forth in” § 4.16(a) “for extra-
 schedular [TDIU] consideration[.]” Id. § 4.16(b).
Case: 20-1131     Document: 37     Page: 4    Filed: 11/20/2020




 4                                             MINNS   v. WILKIE



 to establish entitlement to a TDIU ha[d] not been met.”
 J.A. 16.
     Mr. Minns appealed to the Veterans Court, arguing, in-
 ter alia, that the Veterans Court “must decide the meaning
 of the term ‘sedentary employment.’” Minns, 2019 WL
4741726, at *1. The Veterans Court affirmed, and declined
 to define the term. Id. at *1–2.
                         DISCUSSION
          I. Standard of Review and Legal Standard
     “The jurisdiction of this court to review decisions of the
 Veterans Court is limited by statute.”            Gazelle v.
 Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017). We may re-
 view a Veterans Court decision “with respect to the validity
 of a decision of the [Veterans] Court on a rule of law or of
 any statute or regulation . . . or any interpretation
 thereof . . . that was relied on by the [Veterans] Court in
 making the decision.” 38 U.S.C. § 7292(a). “Except to the
 extent an appeal . . . presents a constitutional issue,” we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” Id. § 7292(d)(2). “We review
 statutory and regulatory interpretations of the Veterans
 Court de novo.” Gazelle, 868 F.3d at 1009 (quotation marks
 and citation omitted).
       II. The Veterans Court Was Not Required to Define
     “Sedentary Employment” Under 38 U.S.C. § 7261(a)(1)
     The Veterans Court affirmed the Board’s denial of
 Mr. Minns’s entitlement to a TDIU. Minns, 2019 WL
4741726, at *2. The Veterans Court rejected Mr. Minns’s
 argument that it was required to define the term “seden-
 tary employment” used in the 2017 Board Decision. Id. at
 *1. The Veterans Court explained that it could not define
 the term because it “did not appear in any relevant statute
 or regulation and so lacked ‘independent legal signifi-
 cance[.]’” Id. at *1 (citing Withers v. Wilkie, 30 Vet.
Case: 20-1131        Document: 37   Page: 5   Filed: 11/20/2020




 MINNS   v. WILKIE                                          5
Ohio App. 139, 142 (2018)). 2 The Veterans Court concluded that
 the 2017 Board Decision sufficiently explained “what [the
 Board] meant by sedentary employment” and sufficiently
 supported the Board’s finding that Mr. Minns could per-
 form sedentary work and maintain “substantially gainful
 employment.” Id. at *2. Mr. Minns argues that 38 U.S.C.
 § 7261(a)(1) requires the Veterans Court to define the term
 “sedentary employment” used in the 2017 Board Decision.
 Appellant’s Br. 14. We disagree with Mr. Minns.
     Section 7261(a)(1) did not require the Veterans Court
 to define the term “sedentary employment.”               Sec-
 tion 7261(a) to (a)(1) provides that “[i]n any action brought
 under [chapter 72 of part V of title 38 of the United States
 Code],” the Veterans Court, “to the extent necessary to its
 decision and when presented, shall . . . determine the
 meaning or applicability of the terms of an action of the
 Secretary [of Veterans Affairs.]” 38 U.S.C § 7261(a)–(a)(1).
 Thus, the Veterans Court must only “determine the


     2   In Withers, the Veterans Court declined to define
 the term “sedentary employment” used in a Board decision
 denying entitlement to a TDIU. 30 Vet. App. at 142. The
 Veterans Court explained that the term was not “men-
 tioned, much less defined, in any relevant VA statute or
 regulation,” id., and thus “ha[d] no independent legal sig-
 nificance,” id. at 145. The Veterans Court concluded that
 “the meaning and relevance of the term w[ould] have to be
 discerned on a case-by-case basis,” id. at 149, and that
 “where a veteran’s ability to perform sedentary work is a
 basis for the Board’s decision,” the Board must explain the
 term’s meaning “to the extent that it is not apparent from
 the Board’s overall discussion of the opinion—as well as
 how the concept of sedentary work factors into the vet-
 eran’s overall disability picture and vocational history, and
 the veteran’s ability to secure or follow a substantially
 gainful occupation,” id. at 147.
Case: 20-1131    Document: 37      Page: 6    Filed: 11/20/2020




 6                                            MINNS   v. WILKIE



 meaning” of a term if such definition is “necessary to its
 decision.” Id. Here, the Veterans Court concluded that
 the 2017 Board Decision sufficiently explained “what it
 meant by sedentary employment,” such that defining the
 term was not necessary to the Veterans Court’s decision.
 Minns, 2019 WL 4741726, at *2. The Board detailed
 Mr. Minns’s statements that he “experiences acute shoot-
 ing pain to both legs while sitting down or walking,”
 J.A. 20, and acknowledged “statements throughout the rec-
 ord indicat[ing] [Mr. Minns] had difficulty with prolonged
 walking and standing and used assistive devices,” J.A. 29,
 but also observed that he had completed college courses
 “with the intention of obtaining a degree in electrical engi-
 neering, a field containing sedentary jobs,” J.A. 30. The
 Board concluded that “the preponderance of the evi-
 dence . . . indicates [that Mr. Minns] can still perform sed-
 entary work,” J.A. 29, as he “could still perform jobs that
 would allow [him] to sit or stand at will, or take breaks to
 sit or stand as needed,” J.A. 30. As the Veterans Court
 found, this discussion sufficiently expressed what the
 Board meant by “sedentary employment.” Minns, 2019 WL
4741726, at *2. Thus, it was not necessary for the Veterans
 Court to define the term in order to reach its decision to
 affirm the 2017 Board Decision. Id.     Accordingly,
 § 7261(a)(1) did not require the Veterans Court to define
 the term “sedentary employment.” 3


     3   Alternatively, the VA argues that the Veterans
 Court was not required to define “sedentary employment”
 because a Board decision is not an “action of the Secretary”
 under § 7261(a)(1). See Appellee’s Br. 21–25. In light of
 our conclusion that § 7261(a)(1) did not require the Veter-
 ans Court to define the term “sedentary employment,” we
 need not reach the issue of whether a Board decision is an
 “action of the Secretary” under § 7261(a)(1). Cf. Burris v.
 Wilkie, 888 F.3d 1352, 1361 (Fed. Cir. 2018) (holding that
Case: 20-1131        Document: 37   Page: 7   Filed: 11/20/2020




 MINNS   v. WILKIE                                           7



      Mr. Minns’s primary counterargument is unpersua-
 sive. Mr. Minns argues that allowing VA adjudicators to
 consider the meaning of “sedentary employment” on a
 “case-by-case basis from the medical and lay evidence pre-
 sented and in light of each veteran’s education, training,
 and work history,” Appellant’s Br. 20–21 (citing With-
 ers, 30 Vet. App. 149–50), “is a sure recipe for decisional
 anarchy,” id. at 21. Mr. Minns’s argument is without
 merit. Application of the controlling rules or precedent to
 the individual facts of each case is the hallmark of our com-
 mon-law adjudicatory system. See Bettencourt v. Bd. of
 Registration in Med. of Mass., 904 F.2d 772, 783 (1st
 Cir. 1990) (describing how a judge performing “traditional
 adjudicatory functions . . . decides facts, applies law, and
 otherwise resolves disputes on the merits”) (internal quo-
 tation marks omitted); cf. Commonwealth of Massachu-
 setts v. Mellon, 262 U.S. 447, 488 (1923) (explaining that
 the judiciary has the duty of “interpreting and applying”
 governing law and rules “in cases properly brought before
 the courts”). Additionally, alternative means exist to
 achieve a uniform definition of “sedentary employment.”
 For example, veterans may petition the VA for rulemaking
 under 5 U.S.C. § 553(e) to add a formal definition of the
 term to 38 C.F.R. § 4.16, and may seek review in this court
 should the VA deny the petition. See Disabled Am. Veter-
 ans v. Sec’y of Veterans Affairs, 859 F.3d 1072, 1075 (Fed.
 Cir. 2017) (stating that this court has jurisdiction to review
 VA actions under 5 U.S.C. § 553). 4



 “[h]aving resolved [the] . . . particular challenge” on ap-
 peal, “we need not” address the appellant’s alternative ar-
 gument regarding the Veterans Court’s equitable powers).
     4   Mr. Minns also appears to argue that we should or-
 der the VA to adopt the SSA’s definition of “sedentary
 work.”    See Appellant’s Br. 24–26 (citing 20 C.F.R.
 § 404.1567(a)); see also 20 C.F.R. § 404.1567(a) (defining
Case: 20-1131     Document: 37     Page: 8    Filed: 11/20/2020




 8                                             MINNS   v. WILKIE



                         CONCLUSION
    We have considered Mr. Minns’s remaining arguments
 and find them unpersuasive. The Final Judgment of the
 U.S. Court of Appeals for Veterans Claims is
                         AFFIRMED




 “[s]edentary work” for SSA purposes as “involv[ing] lifting
 no more than [ten] pounds at a time and occasionally lifting
 or carrying articles like docket files, ledgers, and small
 tools”). This argument is misplaced. “[G]iven the compre-
 hensive statutory and regulatory scheme for the award of
 veterans’ benefits, it would be not be appropriate for [us] to
 impose” an SSA definition on the VA. White v. Prin-
 cipi, 243 F.3d 1378, 1381 (Fed. Cir. 2001). Further, “Con-
 gress left it to the VA, and not this court, to determine how
 best to weigh evidence in veterans’ benefits cases[,]” and
 “[o]ur limited role in this area is further reinforced by our
 general inability to review [Veterans Court] decisions on
 factual issues.” Id.